Exhibit 10.11

WHEREAS, in compliance with the Bipartisan Budget Act of 2018, each of the
401(k) Plans has been amended, or is in the process of being amended, to
eliminate the 6-Month Suspension Requirement, effective January 1, 2019; and

AMENDMENT TO THE

NEWELL BRANDS SUPPLEMENTAL

EMPLOYEE SAVINGS PLAN

WHEREAS, NOC sponsors and maintains the Newell Brands Supplemental Employee
Savings Plan (the “SESP”), which, in part, allows eligible employees of NOC and
certain of its affiliates to defer portions of their base salary, commissions
and incentive compensation; and

WHEREAS, under Section 8.1 of the SESP, the BAC may amend the SESP at any time
to ensure that the SESP complies with the requirements of Section 409A of the
Code, provided that such amendment does not materially increase the benefit
costs of the SESP to NOC; and

WHEREAS, under Section 3.5(b) of the SESP, a participant’s deferral election
under the SESP shall be cancelled on account of a hardship distribution from a
401(k) Plan to the extent necessary to comply with the 6-Month Suspension
Requirement; and

WHEREAS, to ensure that the SESP complies with Section 409A of the Code, in
connection with the elimination of the 6-Month Suspension Requirement from the
401(k) Plans, the BAC now desires to amend the SESP to remove the requirement
that a participant’s deferral election under the SESP be cancelled for any
period on or after January 1, 2019, on account of a hardship distribution.

NOW, THEREFORE, BE IT RESOLVED, that the BAC hereby amends the SESP as set forth
herein, effective January 1, 2019:

1. Section 3.5(a) of the SESP is amended to read, in its entirety, as follows:

(a) Duration. A Deferral Election shall only be effective for the Plan Year with
respect to which such Deferral Election applies. Except as provided in
Section 3.5(b), a Deferral Election, once irrevocable, cannot be cancelled
during the Plan Year. A Participant must make a new Deferral Election for each
Plan Year for which the Participant elects to defer Compensation.

2. Section 3.5(b)(ii) of the SESP is amended to read, in its entirety, as
follows:

(ii) Unforeseeable Emergency. The BAC shall cancel a Participant’s Deferral
Election due to an Unforeseeable Emergency from the Plan to the extent necessary
to comply with the requirements of Code Section 409A, with respect to the
Unforeseeable Emergency.

[Signature lines follow on the next page]



--------------------------------------------------------------------------------

This document may be executed in any number of counterparts, each of which shall
be deemed to be an original, and all such counterparts together, shall
constitute one and the same instrument.

Dated this 19th day of December, 2018

 

/s/ Michael Rickheim     /s/ Elizabeth Moore Michael Rickheim     Elizabeth
Moore

 

/s/ Randy Michel    

 

Randy Michel    